Citation Nr: 1705256	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964 and from November 1980 to June 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2012 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disorder and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's forced expiratory volume (FEV-1)/forced vital capacity (FVC) measurement was not 55 percent or less of predicted value and the Veteran's asthma was not treated with three or more intermittent courses of systemic corticosteroids or immunosuppressive medications in a twelve month period, did not result in at least monthly visits to a physician for required care of exacerbations, or more than one asthma attack with respiratory failure.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected asthma have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran is appealing the initial disability rating assigned for asthma.  The August 2014 rating decision granted the Veteran's service connection claim for asthma and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the August 2014 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The claims file contains service treatment records, VA treatment records, private treatment records, a VA examination dated in July 2014, lay statements, and a transcript of the October 2016 Board hearing.

The July 2014 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiner documented in detail the Veteran's reported symptoms, the results of the clinical examinations and the effect his symptoms of asthma have on his occupational functioning.  Accordingly, the Board has determined that the examination is adequate for rating purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Critieria and Analysis

The RO granted entitlement to service connection for asthma and assigned a 30 percent disability rating effective November 29, 2012 in an August 2014 rating decision.  The Veteran contends that his symptoms of asthma warrant a higher disability rating. 

The Veteran's service-connected asthma is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016), which pertains to bronchial asthma.  Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma for the following: forced expiratory volume (FEV-1) of 56 to 70 percent predicted, or; FEV-1/ forced vital capacity (FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Based on the medical and lay evidence of record, the Veteran's service-connected asthma does not more closely approximate a disability rating in excess of 30 percent any time during the appeal period.  In this case, only the pre-bronchodilator results of the pulmonary function testing (PFT) have been recorded in the July 2014 VA examination.  The examiner documented that the post-bronchodilator testing had not been completed because after multiple attempts flow volume loops were non reproducible; however, good patient effort was observed.  The examiner explained that as a result no post-bronchodilator results were obtained.  Under VA regulations post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2016).  As the examiner provided a reason why the post-bronchodilator studies could not be obtained, the Board will use the pre-bronchodilator results in evaluating the Veteran's disability level.  The VA examination revealed that FEV-1 was 43 percent predicted and FEV-1/FVC was 83 percent.  The examiner determined that the results of FEV-1/FVC is the test that most accurately reflects the Veteran's level of disability.  Thus, the Board will use the results from the FEV-1/FVC as part of determining the disability rating.  See 38 C.F.R. § 4.96(d)(6) ("38 C.F.R. § 4.96(d)(4) ("When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.").  Under Diagnostic Code 6602, FEV-1/FVC of 83 percent is noncompensable.  Nonetheless, the medical and lay evidence of record shows that the Veteran's asthma results in daily inhalational or oral bronchodilator therapy, which more closely approximates a 30 percent disability rating.  See July 2014 VA examination and Hearing Transcript at 12.

The evidence of record does not show that the Veteran's FEV-FEV-1/FVC was less than 55 percent at any time during the appeal period.  The July 2014 VA examination reveals that the Veteran's asthma does not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The preponderance of the evidence reveals that the Veteran's asthma has not resulted in at least monthly visits to a physician for required care of exacerbations or at least three or more intermittent courses of systemic (oral or parenteral) corticosteroids during a twelve month period.  Furthermore, the evidence of record does not show that the Veteran had one or more attacks per week that resulted in episodes of respiratory failure. Accordingly, the Veteran's service-connected asthma more closely approximates a 30 percent disability rating. 

The Board has considered whether additional staged ratings are appropriate.  The evidence of record shows that the Veteran's asthma symptoms have not been so severe as to warrant a disability rating in excess of 30 percent at any time during the appeal period.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for asthma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria found in the rating schedule for bronchial asthma shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The symptoms such as difficulty breathing that the Veteran has described are contemplated by the pulmonary function tests, which measure the Veteran's ability to breathe using various measures.  The Board has determined that the evidence does not indicate that his asthma has rendered impracticable the regular schedular standards for rating such disability during the appeal period.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Moreover, the Veteran is service connected only for his asthma, and discussion of the collective impact of multiple disabilities is not required.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  For the above reasons, the preponderance of the evidence is against a higher initial rating for service-connected asthma.  The benefit of the doubt doctrine is therefore not for application and the claim for an initial disability rating in excess of 30 percent for service-connected asthma must be denied.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that his appeal for an increased evaluation for asthma raises a TDIU claim.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma is denied.


REMAND

With respect to the Veteran's service connection claim for a left knee disorder, the Veteran was provided with two VA examinations in October 2012 and April 2016.  The VA examiners in October 2012 and April 2016 provided negative medical opinions with respect to the issues of whether the Veteran's current left leg/knee disorder is related to active military service.  However, the examiners did not consider or discuss the Veteran's lay statements of continuous or recurrent left knee pain since discharge from service.  See Hearing Transcript at 7.  Thus, the Veteran should be provided with another VA examination and medical opinion.

Regarding the Veteran's service connection claim for type II diabetes mellitus, the Veteran testified at the October 2016 Board hearing that he experienced symptoms of type II diabetes mellitus in service to include excessive sweating.  He noted that his excessive sweating began in 1991 and he was later diagnosed with type II diabetes mellitus.  There is nothing to indicate that the Veteran's lay statements regarding the onset of excessive sweating are not credible.  As diabetes is a chronic disease, service connection is warranted for symptoms of the disease in service or within the one year presumptive period that are later determined to be early manifestations of the disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  In light of the foregoing, the Veteran should be afforded a VA examination to determine if the Veteran's current diagnosis of type II diabetes mellitus is related to the symptom of excessive sweating in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA or private treatment records regarding the Veteran's service connection claims for a left knee disorder and type II diabetes mellitus.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Schedule the Veteran for a VA examination with respect to his service connection claim for a left knee disorder by an appropriate specialist.  The electronic claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether the Veteran's current arthritis of the left knee and/or any other disorder of the left knee found on examination is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or related to the Veteran's active military service to include the documented in-service injury to the upper epiphysis of the tibia and the torn medical meniscus of the left knee documented in March 1963. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the lay statements from the Veteran regarding symptoms of left knee pain in service with continuous or recurrent symptoms since discharge from service and whether his left knee pain is at least as likely as not related to the Veteran's current diagnoses of arthritis of the left knee.

3. Schedule the Veteran for a VA examination in connection with his service connection claim for type II diabetes mellitus. The electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

After a review of the evidence, the clinical examination, and with consideration of the Veteran's statements of recurrent symptoms of excessive sweating during service and after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) the excessive sweating during service was an early manifestation of the Veteran's type II diabetes mellitus, or whether his diabetes is otherwise related to service.

The examiner must provide an explanation in support of all opinions expressed. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims remaining on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


